     Case 2:19-cv-00214 Document 6 Filed 08/10/20 Page 1 of 2 PageID #: 20



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


MAJED ABDULLAH MALIKI,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:19-cv-00214

VIENNA WV POLICE DEPARTMENT, et al.,

                              Defendants.



                                            ORDER


       Before the Court is Plaintiff Majed Abdullah Maliki’s (“Plaintiff”) Complaint. (ECF No.

2.) By standing order entered on January 4, 2016, and filed in this case on March 25, 2019, (ECF

No. 3), this action was referred to United States Magistrate Judge Dwane L. Tinsley for submission

of proposed findings and a recommendation for disposition (“PF&R”). Magistrate Judge Tinsley

entered his PF&R on July 6, 2020, recommending this Court dismiss Plaintiff’s Complaint for

failure to state a claim upon which relief may be granted. (ECF No. 5.)

       This Court is not required to review, de novo or under any other standard, factual or legal

conclusions contained within the PF&R to which no objections were addressed. Thomas v. Arn,

474 U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo review

and Plaintiff’s right to appeal this Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th

Cir. 1984). In addition, this Court need not conduct a de novo review when a party “makes general

                                                1
     Case 2:19-cv-00214 Document 6 Filed 08/10/20 Page 2 of 2 PageID #: 21



and conclusory objections that do not direct the Court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on July 23, 2020. To date, no objections

have been filed. Accordingly, the Court ADOPTS the PF&R, (ECF No. 5), and DISMISSES

Plaintiff’s Complaint for failure to state a claim. The Court further DIRECTS the Clerk to

remove this matter from the Court’s docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:     August 10, 2020




                                                2
